Exhibit 10.173

CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN FILED SEPARATELY WITH THE U.S. SECURITIES AND
EXCHANGE COMMISSION

****** DENOTES CONFIDENTIAL TREATMENT REQUESTED

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “AGREEMENT”) dated as of September 29, 2005
by and between Anthra Pharmaceuticals, Inc., a Delaware corporation (“SELLER”),
and Valera Pharmaceuticals, Inc., a Delaware corporation (“BUYER”).

BACKGROUND

Seller was engaged in the business of developing, manufacturing and selling
pharmaceutical products that utilized Valrubicin (as defined in Section 1) as
the active ingredient including a product marketed in the United States under
the trademark Valstar(R) (the “BUSINESS”). The production, marketing and sale of
Valstar was halted due to a manufacturing issue. Buyer desires to purchase from
Seller, and Seller desires to sell, transfer and assign to Buyer, certain assets
and rights associated with the Business in the United States and Canada
including, without limitation, any and all of Seller’s rights to manufacture,
market, distribute and sell in the United States and Canada pharmaceutical
products that have Valrubicin as the active ingredient, and in connection
therewith Buyer has agreed to assume certain liabilities associated with the
future operation of the Business in the United States and Canada, all on the
terms and conditions of this Agreement.

TERMS

NOW THEREFORE, in consideration of the representations and warranties, covenants
and conditions set forth herein, and intending to be legally bound hereby, Buyer
and Seller agree as follows:

1. Definitions. The following terms, as used herein, have the following
meanings:

“ACQUIRED ASSETS” has the meaning set forth in Section 2.1.

“ACQUIRED CONTRACTS” means the agreements described in paragraph (k) of Exhibit
A.

“ACTUAL KNOWLEDGE OF SELLER” means the actual (and not constructive or imputed)
knowledge of the directors of Seller (without independent investigation or
inquiry).

“ACTUAL KNOWLEDGE OF BUYER” means the actual (and not constructive or imputed)
knowledge of the directors and officers of Buyer (without independent
investigation or inquiry).



--------------------------------------------------------------------------------

“AFFILIATE” means, with respect to a Party, any entity controlling, controlled
by or under common control with such Party. For purposes of this definition,
“control” means ownership of more than 50% of the outstanding voting securities
of the entity or the power to direct the management and policies of the entity,
whether by ownership of securities, contract or otherwise.

“ASSUMED LIABILITIES” has the meaning set forth in Section 2.2.

“BILL OF SALE AND ASSIGNMENT” has the meaning set forth in Section 2.1.

“BUSINESS DAY” means any Monday, Tuesday, Wednesday, Thursday or Friday, other
than any such day on which the Federal Reserve Bank of New York is closed.

“CELLTECH” means a UK company registered number 2159282 whose main address is
208 Bath Road, Slough, Berkshire, SL1 3WI, UK and its subsidiaries and
affiliates.

“CELLTECH DEVELOPMENT AGREEMENT” means the development agreement, dated as of
July 15, 1997, between Seller and Celltech, as the assignee of Medeva California
Inc. (as such agreement may have been amended).

“CLOSING” has the meaning set forth in Section 3.1.

“CLOSING DATE” has the meaning set forth in Section 3.1.

“COMMERCIAL SALE” means, with respect to a particular Product, the sale by or on
behalf of the Marketers for use or consumption by the general public of such
Product, provided, however, that sales of such Product for research,
development, clinical trials, investigation and/or evaluation shall not be
deemed sales for use or consumption by the general public.

“CURRENT FORMULATION” means Valrubicin at a concentration of 40 mg/ml in 50%
Cremophor(R) EL (polyoxyethyleneglycol triricinoleate)/ 50% dehydrated alcohol
or other formulations that are accepted by the FDA without the regulatory
requirement for a formal clinical study to be submitted in support of such
change in formulation.

“EXCLUDED LIABILITIES” has the meaning set forth in Section 2.3.

“FDA” means the United States Food and Drug Administration and any successor
entity thereto.

“FINANCIAL STATEMENTS” shall mean (a) the audited balance sheet and income
statement of Buyer at December 31, 2003 and December 31, 2004 and the related
statements of operation and cash flows and the statements of changes in
stockholders’ equity of the Buyer for the years ended December 31, 2003 and
December 31, 2004 and the accompanying footnotes thereto, and (b) the balance
sheet and income statement of Buyer as of August 31, 2005 for the eight
(8) month period then ended. Copies of the Financial Statements are attached
hereto as Exhibit D.

“GOVERNMENTAL BODY” means any federal, state, municipal or other governmental
department, commission, board, bureau, court, agency, authority or
instrumentality, domestic or foreign.

 

2



--------------------------------------------------------------------------------

“INCLUDED INDICATIONS” means BCG-refractory carcinoma-in-situ (CIS) of the
bladder.

“INTELLECTUAL PROPERTY” has the meaning set forth in Section 4.5.

“IRS” means the Internal Revenue Service.

“LICENSE AGREEMENT” means an agreement (or, if more than one agreement, the
combination of agreements) between Buyer and a Third Party in which Buyer grants
such Third Party the right to make, use or sell a Product or Valrubicin. A
License Agreement may also involve the supply of a Product or Valrubicin by
Buyer to the Third Party.

“LICENSE FEES” means, with respect to the License Agreement with Paladin Labs
and any arrangement pursuant to which Buyer provides Valrubicin or the Product
to any Third Party other than a Marketer or Paladin Labs, or in respect of which
License Fee Buyer has a payment obligation owing to Seller that is not
considered to be payable pursuant to Section 2.5(a)(i) or (a)(ii) hereof, the
excess of (i) the proceeds received by Buyer under the License Agreement
(including, without limitation, marketing fees, license fees, commission fees,
and option fees but specifically excluding research and development fees and
proceeds from sales of Product by Buyer to any Third Party, but in no case
reduced by taxes on net or gross income), over (ii) the direct “cost of goods
sold” allocable to supplies of Valrubicin or the Product so provided by Buyer
(exclusive of overhead), calculated in accordance with GAAP and in the manner
reflected in Buyer’s Financial Statements.

“MARKETERS” means Buyer, its Affiliates, licensees pursuant to a License
Agreement (other than Paladin Labs), or permitted transferees or assignees.

“NDA” means the New Drug Application relating to Valrubicin approved by the FDA
on September 25, 1998.

“NET SALES” means the total gross sales invoiced and collected by the Marketers
with respect to the Commercial Sale of the Product on a worldwide basis for use
in any indication by the Marketers less the aggregate of: (i) normal and
customary returns, rebates, recalls, chargebacks and discounts (such as those
granted or required pursuant to arrangements with Medicare, Medicaid and other
third party payors), in each case actually allowed and taken; (ii) freight,
transport and delivery, including insurance (if separately identified on the
invoice); and (iii) any sales tax, value added tax, goods and services tax or
any other tax, customs or duties that may be imposed on the sale of the Product,
which taxes, customs or duties are included in gross sales invoiced, but not
including any taxes assessed against income derived from such sales.

“NEW FORMULATIONS” means any formulation of Valrubicin other than the Current
Formulation.

“OTHER INDICATIONS” means all indications other than Included Indications
approved by the FDA.

“PALADIN LABS” means Paladin Labs Inc.

“PARTY” means Seller or Buyer, as the context requires.

 

3



--------------------------------------------------------------------------------

“PERSON” means any natural person, corporation, general partnership, limited
partnership, limited liability company, proprietorship, joint venture, trust,
association, union, entity, or other form of business organization or any
governmental body whatsoever.

“PRF” means Paul Royalty Fund, L.P., a Delaware limited partnership.

“PURCHASE PRICE” has the meaning set forth in Section 2.4.

“PRODUCT” means any and all dosage forms of any finished product that has
Valrubicin as its active ingredient.

“REGULATORY APPROVALS” means the technical, medical and scientific licenses,
registrations, authorizations, permits, certificates, consents, confirmations,
clearances and approvals (including the prerequisite manufacturing approvals or
authorizations, marketing authorizations based upon such approvals and labeling
approvals related thereto) that are required by any Regulatory Authority for the
manufacture, distribution, marketing, storage, transportation, use and sale of
Valrubicin in the territory over which the Regulatory Authority has
jurisdiction.

“REGULATORY AUTHORITY” means the FDA or the comparable Governmental Body of
another country or jurisdiction having regulatory oversight over matters similar
to that of the FDA.

“SALE OF THE PRODUCT” means a transaction in which Buyer receives up-front or
any other consideration for the sale, license or grant of co-promotion rights of
the Product, other than royalties or transfer fees in respect of the sale or
distribution of the Product.

“TRANSACTION DOCUMENTS” has the meaning set forth in Section 4.1.

“TAX RETURNS” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“TAX” means any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental, customs duties, capital stock, franchise,
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, registration, value
added, alternative or add-on minimum, estimated, or other tax of any kind
whatsoever, including any interest, penalty, or addition thereto, whether
disputed or not.

“THIRD PARTY” means any person or entity other than Buyer, Seller or their
respective Affiliates.

“VALRUBICIN” means the compound commonly known as N-Trifluoroacetyl
adriamycin-14-valerate whose Chemical Abstracts registry number is 56124-62-0.

 

4



--------------------------------------------------------------------------------

2. Sale and Purchase of Assets.

2.1 Acquired Assets. Subject to the terms and conditions of this Agreement, at
the Closing and in consideration of the payments made or to be made by Buyer to
Seller as described herein, Buyer agrees to purchase and accept from Seller and
Seller agrees to convey, sell, transfer, assign and deliver to Buyer, all of
Seller’s right, title and interest in and to the assets, properties and
privileges set forth on Exhibit A hereto and in the Bill of Sale and Assignment
(the “BILL OF SALE AND ASSIGNMENT”) attached as Exhibit B hereto (such assets,
properties and privileges are hereinafter referred to as the “ACQUIRED ASSETS”).

2.2 Assumed Liabilities. Subject to the terms and conditions of this Agreement,
at the Closing, Buyer shall assume and agree to pay, perform, fulfill and
discharge the liabilities and obligations described in the Agreement of
Assumption of Liabilities (the “AGREEMENT OF ASSUMPTION OF LIABILITIES”)
attached as Exhibit C (such liabilities and obligations being the “ASSUMED
LIABILITIES”). Buyer may, upon providing to Seller documentation that reasonably
substantiates payment of such Assumed Liabilities, offset against amounts
payable to Seller pursuant to Section 2.4(b) and Section 2.5 an amount equal to
Assumed Liabilities actually paid by Buyer up to $250,000.

2.3 Excluded Liabilities. Notwithstanding any provision in this Agreement or any
other writing to the contrary, Buyer is assuming only the Assumed Liabilities
and is not assuming any other liability or obligation of Seller or any of its
respective Affiliates (or any predecessor owner of all or part of its business
and assets) of whatever nature whether presently in existence or arising or
asserted hereafter. Without limiting the generality of the foregoing, Buyer is
not assuming any liability in respect of: (a) products or services provided by
Seller prior to the Closing Date including, without limitation, all product
liability arising out of the development, testing, manufacture, marketing or
sale of the Product or any other product prior to the Closing Date; (b) any
agreements or contracts of Seller that are not Acquired Contracts including any
and all contracts that relate to the licensing, manufacturing, marketing,
distribution or sale of Products outside the United States and Canada; or
(c) any regulatory or other obligation in relation to the licensing,
manufacturing, marketing, distribution or sale of Products outside the United
States and Canada. All such other liabilities and obligations shall be retained
by and remain obligations and liabilities of Seller (all such liabilities and
obligations not being assumed being herein referred to as the “EXCLUDED
LIABILITIES”).

2.4 Purchase Price.

(a) In consideration of the sale, transfer and delivery by Seller to Buyer of
the Acquired Assets and of the other agreements of the parties set forth herein
(including, without limitation, the assumption by Buyer of the Assumed
Liabilities), Buyer agrees to pay to Seller the following amounts (collectively,
the “PURCHASE PRICE”):

(i) US$75,000 upon the execution and delivery of this Agreement by both Buyer
and Seller;

(ii) the amounts payable under Section 2.4(b); plus

(iii) the amounts payable under Section 2.5; plus

(iv) the amounts payable under Section 2.6.

 

5



--------------------------------------------------------------------------------

(b) Buyer shall pay the following amounts to Seller:

(i) US$75,000 at the Closing;

(ii) US$150,000 no later than 135 days after the Closing;

(iii) US$150,000 no later than 270 days after the Closing;

(iv) US$150,000 no later than 405 days after the Closing; and

(v) [******] in cash or by wire transfer of immediately available funds within
10 business days after the calendar quarter in which there have been [******] in
cumulative Net Sales since the Closing.

2.5 Revenue Share on Net Sales.

(a) Buyer shall also pay to Seller or to Seller’s designee an amount equal to:

(i) [******] of Net Sales derived from sales of Product utilizing for the
Current Formulation;

(ii) with respect to Net Sales derived from sales of Product utilizing New
Formulations which sales are made prior to the end of the calendar quarter
during which the eighth anniversary of the Closing occurs: (A) [******] of Net
Sales of such Product for Included Indications, and (B) [******] of Net Sales of
such Product for Other Indications; provided that if a third party (other than
an Affiliate, successor, licensee or assignee of Buyer) begins marketing or
selling a product using Valrubicin as its active ingredient in the United States
with an approved indication similar to the Included Indication and it is
demonstrated to the reasonable satisfaction of Seller that such third party
achieved during the previous calendar year a market share of [******], the rates
described in clauses (i) and (ii)(A) above shall be reduced to [******] of Net
Sales for the subsequent calendar year (the percentages of Net Sales so payable
by Buyer to Seller under this Section 2.5(a), the “REVENUE SHARING PERCENTAGE”);
and

(iii) [******] of License Fees.

Buyer shall make all payments under this Section 2.5(a) no later than 45 days
following the completion of each calendar quarter following the Closing by wire
transfer of immediately available funds to an account designated by Seller in
writing prior to the date on which payment is due. The amount so remitted on
each such date shall equal the Revenue Sharing Percentage of Net Sales for the
immediately preceding calendar quarter. The total cumulative amount of payments
payable under this Section 2.5(a) shall not exceed US$9,625,000.

(b) Together with each payment required under Section 2.5(a), Buyer shall
furnish to Seller a written report showing: (i) the gross amount invoiced for
Commercial Sales during the most recently completed calendar quarter; (ii) the
gross amount actually collected from Commercial Sales during the most recently
completed calendar quarter; (iii) the deductions permitted in calculating Net
Sales; (iv) the calculation of Net Sales from Commercial Sales during the most
recently completed calendar quarter; (v) the amount payable to Seller under this
Section 2.5 in respect of Net Sales; (vi) the withholding taxes, if any,
required to be deducted in respect of the amount payable to Seller under this
Section 2.5; and (vii) the amount, if any, of Assumed Liabilities actually paid
by Buyer and offset pursuant to Section 2.2 hereof.

****** CONFIDENTIAL TREATMENT REQUESTED

 

6



--------------------------------------------------------------------------------

(c) Buyer shall keep complete and accurate records in sufficient detail to
support the calculation of Net Sales and the determination of the amounts
payable under this Section 2.5. Upon the written request of Seller or PRF and
not more than once in each calendar year or more than once as to any calendar
quarter, Buyer shall permit an independent certified public accounting firm of
nationally recognized standing, selected by Seller or PRF and reasonably
acceptable to Buyer, to have access during normal business hours to such of the
records of Buyer as may be reasonably necessary to verify the accuracy of the
reports delivered under Section 2.5 for any calendar quarter ending less than 3
years prior to the date of such request. The accounting firm shall be required
to execute and deliver to Buyer a non-disclosure agreement in a form reasonably
acceptable to Buyer before Buyer shall be required to give the accounting firm
access to its records. If such accounting firm concludes that additional amounts
are owed to Seller under this Section 2.5, then Buyer shall pay the additional
amounts within 30 days after the date Seller delivers to Buyer such accounting
firm’s written report that describes in reasonable detail the methods and
calculations it used to determine the amounts payable to Seller under this
Section 2.5. Seller shall bear the costs and expenses of any inspection under
this Section 2.5; provided, however, that if the inspection discloses that Buyer
underpaid Seller by more than 5%, then Buyer shall pay the reasonable fees and
expenses charged by the accounting firm, not to exceed US$25,000.

(d) If the FDA approves an Other Indication, Buyer and Seller will agree upon a
mechanism to track and measure sales from Included Indications and Other
Indications.

2.6 Additional Purchase Price. In addition to the Purchase Price payable to
Seller pursuant to Sections 2.4 and 2.5, if during any calendar year following
the Closing, aggregate Net Sales for such calendar year is equal to [******],
then Buyer shall also pay Seller an amount equal to [******] no later than 45
days after the completion of such calendar year, provided that the aggregate
amount payable under this Section 2.6 shall not exceed [******] (i.e., a maximum
of 4 payments of [******] per year for up to four years in which Net Sales meet
or exceed [******]. To the extent that Buyer has incurred and paid costs
directly associated with clinical studies related to the approval of New
Formulations and/or Other Indications, Buyer shall provide to Seller
documentation detailing such costs. Buyer may offset against amounts payable to
Seller pursuant to this Section 2.6 up to $500,000 of monies payable for such
costs to the extent such costs have not been offset pursuant to Section 2.2
hereof.

2.7 Withholding. If Buyer is required under any applicable law to withhold any
amount due under this Agreement in respect of any taxes payable by Seller, Buyer
may withhold such amounts and pay Seller the balance of the amount due after
such withholding; provided that Buyer promptly pays the amount withheld to the
proper government authority and provides Seller with receipts of such payment.

2.8 Transfer of Acquired Assets. In the event of a sale by Buyer of the Acquired
Assets (including, without limitation, a Sale of the Product by Buyer), or the
transfer of the Acquired Assets as part of a sale, merger or

****** CONFIDENTIAL TREATMENT REQUESTED

 

7



--------------------------------------------------------------------------------

consolidation of Buyer, or as part of a transfer of all or substantially all of
the assets of Buyer, all payments payable by Buyer under Sections
2.4(b)(i)-(iv) shall become immediately due and payable, and except as set forth
below, no consent of Seller to such sale or transfer shall be required. A sale
or transfer of the Acquired Assets by Buyer, other than (a) as part of a sale,
merger or consolidation of Buyer or (b) as part of a transfer of all or
substantially all of the assets of Buyer, shall require the prior written
consent of Seller to such sale or transfer, which consent may not be
unreasonably withheld or delayed. With respect to any transfer of the Acquired
Assets (including, without limitation, as part of a sale, merger or
consolidation of Buyer, or as part of a transfer of all or substantially all of
the assets of Buyer), the acquiror or successor entity, as applicable, shall be
required to expressly acknowledge and assume all obligations of Buyer hereunder
unless such assumption occurs by operation of law.

2.9 No Marketing Obligations. Seller acknowledges and agrees that: (a) Buyer has
no implied or express obligations to Seller to obtain or maintain any Regulatory
Approval in respect of the Product in any jurisdiction; (b) Buyer has no implied
or express obligations to Seller in respect of the marketing and sale of the
Product including, without limitation, any obligation to use commercially
reasonable, best efforts or other efforts to market and sell the Product;
(c) although Buyer and Seller have discussed in general terms the potential
market for the Product in the United States in treating the Included Indication,
Buyer has made no representations, warranties or guarantees to Seller regarding
the amount of Net Sales that Buyer may achieve in any time period; (d) Buyer is
not in any way obligated to achieve any amount of Net Sales; and (e) Buyer has
complete discretion in determining whether, when and how to market the Product.

2.10 Tax Allocation. By the Closing, Buyer and Seller shall agree to a written
allocation of the Purchase Price (including the amount of any Assumed
Liabilities properly treated for tax purposes as consideration for the Acquired
Assets) among the Acquired Assets, as required under Section 1060 of the
Internal Revenue Code of 1986, as amended (the “ALLOCATION SCHEDULE”). Seller
and Buyer shall follow and use the Allocation Schedule in all Tax Returns,
filings or other related reports made by them to any Governmental Body. To the
extent that disclosures of this allocation are required to be made by the
parties to the IRS under the provisions of Section 1060 of the Internal Revenue
Code of 1986, as amended or any regulations thereunder, Buyer and Seller will
disclose such reports to the other prior to filing with the IRS.

2.11 Transfer Taxes. Buyer shall be responsible for the payment of all transfer,
documentary, sales, use, stamp, registration and other such Taxes and fees
(including any penalties and interest), if any, which may be payable with
respect to the transactions contemplated by this Agreement. Buyer will file all
necessary Tax Returns and other documentation with respect to all such transfer,
documentary, sales, use, stamp, registration and other such Taxes and fees and,
if required by applicable law, Seller will join in the execution of any such Tax
Returns and other documentation. Buyer may offset against amounts payable to
Seller pursuant to Section 2.5(a) hereof any such tax and fees so paid upon
presenting to Seller documentation that reasonably substantiates such payment.

 

8



--------------------------------------------------------------------------------

3. Closing.

3.1 Closing. Subject to the terms and conditions of this Agreement, the
consummation of the transactions contemplated by this Agreement (“CLOSING”)
shall be held at the offices of Pepper Hamilton LLP, counsel to Buyer, 400
Berwyn Park, 899 Cassatt Road, Berwyn, Pennsylvania 19312 on DECEMBER 15, 2005
at 10:00 a.m., or such earlier date that shall be mutually agreed upon by the
parties in writing (the “CLOSING DATE”).

3.2 Conditions to Closing.

(a) The obligations of Buyer and Seller to consummate the Closing are subject to
the satisfaction of the following conditions:

(i) No provision of any applicable law or regulation and no judgment,
injunction, order or decree shall prohibit the consummation of the Closing.

(ii) Each other party to this Agreement shall have executed and delivered each
of the Transaction Documents to be entered into by it, in each case
substantially in the form attached as an exhibit to this Agreement, and any
other documents or items required to be delivered by it pursuant to Section 3.3.

(b) The obligation of Buyer to consummate the Closing is subject to the
satisfaction of the following further conditions:

(i) (A) The representations and warranties of Seller contained in this Agreement
at the time of its execution and delivery and in any certificate or other
writing delivered by Seller pursuant hereto, shall be true and correct in all
material respects at and as of the Closing Date, as if made at and as of such
date and (B) Buyer shall have received a certificate signed by the an authorized
signatory of Seller to the foregoing effect.

(ii) No Governmental Body shall have issued any order and no proceeding
challenging this Agreement or the transactions contemplated hereby or seeking to
prohibit, alter, prevent or materially delay the Closing shall have been
instituted by any Person before any Governmental Body and be pending.

(iii) Seller shall have received any required consents (i) to the assignment of
each of the agreements listed in Schedule 4.4(c), and (ii) from each third party
having a contractual right to consent to the transactions contemplated by this
Agreement, in each case in form and substance reasonably satisfactory to Buyer
and its counsel, and no such consent shall have been revoked.

(iv) The existing security agreements between PRF and Seller shall have been
amended to terminate PRF’s security interest in the Acquired Assets, and Seller
shall have obtained the Collateral Agent’s signature on any documents necessary
to effect such termination.

(v) Buyer shall have performed or complied with in all material respects all
agreements and covenants required by this Agreement to be performed or complied
with by it on or prior to the Closing, and Seller shall have received at the
Closing a certificate from an appropriate officer of Buyer to that effect.

 

9



--------------------------------------------------------------------------------

(vi) Seller shall have obtained any required approval of shareholders of Seller
to the consummation of the transactions contemplated by this Agreement.

(vii) The Celltech Development Agreement and any rights or interests of Celltech
pursuant thereto or granted thereunder shall have been terminated, with a letter
agreement from Celltech (or its successor) indicating that there are no
remaining rights or interest in favor of Celltech or remaining obligations to
Celltech (other than certain payment obligations which may be owed by Seller
from payments received by Buyer under Section 2 of this Agreement) thereunder.

Seller shall have provided Buyer a fully executed copy of such agreement or
instrument terminating the Celltech Development Agreement.

(viii) Seller shall have delivered to Buyer fully executed documents, in form
and substance reasonably satisfactory to the Buyer and Buyer’s lenders,
providing for releases and discharges of all liens attaching to any of the
Acquired Assets.

(ix) The FDA shall not have indicated in writing that it will require a Phase
III clinical trial as a condition to reintroduction of the Product into the
United States for use in the Included Indication; provided, however, that if the
FDA indicates orally on or after November 10, 2005 that it will require a Phase
III clinical trial but such indication has not been confirmed in writing by the
FDA, the obligation of Buyer to consummate the Closing shall be delayed until
the date that is the earlier of (a) 35 days following the date of such oral
requirement from the FDA, and (b) the business day next succeeding any
retraction or rescission by the FDA, either orally or in writing, of such oral
requirement. If written confirmation from the FDA regarding imposition of such
clinical trial requirement is received within such 35 day period then Buyer
shall not be obligated under this subsection to consummate the Closing.

(c) The obligation of Seller to consummate the Closing is subject to the
satisfaction of the following further conditions:

(i) [Reserved]

(ii) (A) The representations and warranties of Buyer contained in this Agreement
at the time of its execution and delivery and in any certificate or other
writing delivered by Buyer pursuant hereto, shall be true and correct in all
material respects at and as of the Closing Date, as if made at and as of such
date and (B) Seller shall have received a certificate signed by the an
authorized signatory of Buyer to the foregoing effect.

(iii) No Governmental Body shall have issued any order and no proceeding
challenging this Agreement or the transactions contemplated hereby or seeking to
prohibit, alter, prevent or materially delay the Closing shall have been
instituted by any Person before any Governmental Body and be pending.

(iv) Seller shall have received any required consents to the assignment of each
of the Acquired Contracts, in each case in form and substance reasonably
satisfactory to Seller, and no such consent shall have been revoked.

 

10



--------------------------------------------------------------------------------

(v) There shall not have occurred or be continuing any event or circumstance
which could reasonably be expected to have a material adverse effect on Buyer,
its ability to manufacture, market or distribute the Product, or its ability to
perform its obligations under this Agreement.

3.3 Deliveries at Closing.

(a) At or prior to the Closing, Seller shall deliver to Buyer the following:

(i) duly executed Bill of Sale and Assignment;

(ii) duly executed Agreement of Assumption of Liabilities;

(iii) such other instruments of sale, transfer, conveyance and assignment in
form and substance reasonably satisfactory to Buyer and its counsel as Buyer may
reasonably request including, without limitation, assignment agreements with
respect to all patent, trademark and copyright rights of Seller transferred
pursuant hereto, in each case as may be necessary to vest in Buyer good and
marketable title to the Acquired Assets, free and clear of all liens, claims and
encumbrances;

(iv) copies of all filings with and notifications of Governmental Bodies and
Regulatory Authorities required to be made by Seller in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby;

(v) a certificate of Seller’s Secretary or other authorized representative
certifying as to (a) the resolutions of its Board of Directors authorizing and
approving the execution, delivery and performance of this Agreement and the
transactions contemplated hereby, and (b) the consent of its stockholders to the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby, and (c) the power and authority of the signatory to each of
the Transaction Documents to which Seller is a party;

(vi) a certificate as to Seller’s good standing and legal existence certified by
the Secretary of State of Delaware as of a date within thirty (30) days of the
Closing Date;

(vii) an opinion of counsel to Seller in a form satisfactory to Buyer with
respect to such matters as Buyer shall reasonably request;

(viii) copies of the consents, evidence of termination and assignments described
in Sections 3.2(b)(iii)) and (iv);

(ix) a letter, executed by an authorized representative of Seller, addressed to
the FDA assigning all rights in the NDA to Buyer;

(x) a letter, executed by an authorized representative of Seller, addressed to
Health Canada’s Therapeutic Products Directorate assigning all rights in the
Canadian regulatory submission relating to Valrubicin to Buyer; and

 

11



--------------------------------------------------------------------------------

(xi) a letter, executed by an authorized representative of Seller, addressed to
each party listed on Schedule 4.11 notifying such party that title to any
inventory or materials in such party’s possession belonging to Seller has been
transferred to Buyer.

(b) At or prior to the Closing, Buyer shall deliver to Seller the following:

(i) duly executed Bill of Sale and Assignment;

(ii) duly executed Agreement of Assumption of Liabilities;

(iii) such other instruments of assumption as Seller may reasonably request;

(iv) the portion of the Purchase Price set forth in Section 2.4(b)(i);

(vi) a certificate as to Buyer’s good standing and legal existence certified by
the Secretary of State of Delaware as of a date within 30 days of the Closing
Date;

(vii) a certificate of Buyer’s Secretary certifying as to (a) the resolutions of
its Board of Directors authorizing and approving the execution, delivery and
performance of this Agreement and the transactions contemplated hereby, and
(b) the incumbency of its officers; and

(viii) an opinion of counsel to Buyer in form and substance satisfactory to
Seller with respect to such matters as Seller shall reasonably request.

3.4 Further Assurances. Each of Seller and Buyer shall from time to time after
the Closing at the reasonable request of the other Party and without further
consideration execute and deliver such further instrumentation of transfer and
assignment and assumption as may be reasonably necessary to give effect to the
transactions contemplated hereby.

4. Representations and Warranties by Seller. Seller represents and warrants to
Buyer as follows:

4.1 Organization. Seller is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware. Subject to obtaining
any required stockholder or third-party consents, Seller has full corporate
power and authority to execute and deliver this Agreement and all of the
agreements, certificates, instruments and other documents contemplated herein
(collectively, the “TRANSACTION DOCUMENTS”) and to carry out its obligations
thereunder. The execution, delivery and, subject to obtaining any required
director, stockholder or third-party consents, performance by Seller of the
Transaction Documents have been duly authorized by all necessary corporate
action of Seller. Each of the Transaction Documents has been duly executed and
delivered by Seller and constitutes the valid and legally binding obligation of
Seller, enforceable against Seller in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws of general application affecting the rights and remedies of
creditors and by general equity principles. The execution and delivery of the
Transaction Documents, the compliance with the provisions thereof by Seller, and
the consummation of the transactions contemplated hereby and thereby, will not
(i) conflict with,

 

12



--------------------------------------------------------------------------------

result in a breach of, constitute (with or without due notice or lapse of time
or both) a default under, result in the acceleration of, create in any party the
right to accelerate, terminate, modify or cancel, or require any notice, consent
or waiver under the certificate of incorporation or by-laws of Seller or, to the
Actual Knowledge of Seller, under any contract, lease, sublease, sublicense,
franchise, permit, indenture, agreement or mortgage for borrowed money, Security
Interest or other interest to which Seller is a party or by which Seller is
bound or to which any of the Acquired Assets are subject, (ii) result in the
imposition of any Security Interest upon any of the Acquired Assets or
(iii) violate any order, writ, injunction, decree, rule or regulation applicable
to Seller or the Acquired Assets, except in each case, where such conflict,
breach, default or other matter or violation would not have a material adverse
effect on the ability of Buyer to consummate the transactions contemplated
hereby and thereby. For purposes of this Agreement, “SECURITY INTEREST” means
any mortgage, security interest, encumbrance, claim, charge, or other lien
(whether arising by contract or by operation of law).

4.2 Title to Acquired Assets; Condition. Seller owns the Acquired Assets and
Seller has and is conveying to Buyer hereunder, upon delivery to Buyer of the
instruments of transfer referred to in Section 3.3, good and valid title to the
Acquired Assets free and clear of all Security Interests.

4.3 Contracts; Other Documents.

(a) To the Actual Knowledge of Seller, Seller has provided to Buyer or Buyer has
obtained a correct and complete copy of each Acquired Contract listed on
Schedule 1.1(g) to the Bill of Sale and Assignment.

(b) To the Actual Knowledge of Seller, Seller has provided to Buyer copies of
all correspondence, agreements and other documents within its possession related
to the sale, manufacture or formulation of Valrubicin, including but not limited
to correspondence and agreements with regulatory agencies, manufacturers and
distributors.

4.4 Consents.

(a) To the Actual Knowledge of Seller, the execution, delivery and performance
by Seller of this Agreement and each of the Transaction Documents require no
actions by or in respect of, or filing with, any Governmental Body after the
Closing other than as listed on Schedule 4.4(a).

(b) To the Actual Knowledge of Seller, there are no governmental permits,
licenses, or other authorizations required as of the Closing Date in connection
with the purchase, ownership, manufacture, operation, use, maintenance, storage,
sale, transportation, shipment or other disposition of any of the Acquired
Assets after the Closing other than as listed on Schedule 4.4(b).

(c) There are no consents, authorizations or approvals required to assign the
Acquired Contracts other than as set forth in Schedule 4.4(c).

4.5 Intellectual Property. All patents, patent applications, registered
copyrights, trade names, trademarks and trademark applications which are owned
by Seller and related to the Acquired Assets (collectively, the “INTELLECTUAL
PROPERTY”) are listed on Schedule 4.5(a). To the knowledge of Seller, Schedule
4.5(b) sets forth a good faith list or description of the

 

13



--------------------------------------------------------------------------------

unregistered copyrights being transferred by Seller to Buyer hereunder. To the
Actual Knowledge of Seller, all of Seller’s patents and registered trademarks
have been duly registered in, filed in or issued by the applicable patent office
of each country identified in Schedule 4.5(a), and have been properly maintained
and renewed in accordance with all applicable laws and regulations of each such
country.

To the Actual Knowledge of Seller, the use of the Intellectual Property owned by
Seller does not require the consent of any other Person. All of Seller’s rights
to and interest in the Intellectual Property are freely transferable and are
owned exclusively by Seller free and clear of any Security Interests. Except as
set forth on Schedule 4.5(c), to the Actual Knowledge of Seller, no other Person
has an interest in or right or license to use, or right to acquire or the right
to license any other Person to use (whether contingent or otherwise), any
Intellectual Property in the United States and Canada; no claims or demands of
any other Person pertaining thereto have been asserted against Seller in
writing, and no proceedings have been instituted or are pending or, to the
Actual Knowledge of Seller, threatened, which challenge Seller’s rights in
respect thereof; to the Actual Knowledge of Seller, none of the Intellectual
Property of Seller is being infringed by another Person, nor are any of them
subject to any outstanding order, decree, ruling, charge, injunction, judgment
or stipulation; and no claim against Seller in writing has been made, or to the
Actual Knowledge of Seller, is threatened, charging Seller with infringement of
any adversely held patent, trademark or copyright or other intellectual
property.

To the Actual Knowledge of Seller, no current or former partner, director,
officer, employee, consultant, independent contractor, stockholder or Affiliate
of Seller (or any predecessor in interest) will, after giving effect to the
transactions contemplated herein, own or retain any rights in or to any of
Seller’s Intellectual Property.

4.6 Trade Secrets. To the Actual Knowledge of Seller, (a) Seller has the right
to use, free and clear of any claims or rights of any other Person, all trade
secrets, customer lists and know-how (if any) used by Seller in the marketing of
all products being sold, or under development by it and (b) Seller is not in any
way making an unlawful or wrongful use of any confidential information,
know-how, or trade secrets of any other Person in the marketing of all products
being sold, or under development by Seller.

4.7 Litigation. There is no litigation or governmental or administrative action,
suit, proceeding or investigation (domestic or foreign) pending or, to the
Actual Knowledge of Seller, threatened against Seller with respect to the
Acquired Assets which, if adversely determined, would materially and adversely
affect the Acquired Assets or the marketing, use or sale of the Product.

4.8 Third Party Confidential Information. To the Actual Knowledge of Seller, in
connection with this transaction Seller has not disclosed or delivered to Buyer
any confidential information of any third party except as otherwise specifically
identified to Buyer.

4.9 Insurance. Schedule 4.9 lists all of the active insurance policies covering
Seller for claims arising as a result of the sale or use of Valrubicin. Seller
has furnished to Buyer true and complete copies of all insurance policies listed
in Schedule 4.9. There is no claim by Seller pending under any of such policies
as to which coverage has been questioned,

 

14



--------------------------------------------------------------------------------

denied or disputed by the underwriters of such policies. All premiums payable
under all such policies have been paid and Seller is otherwise in full
compliance with the terms and conditions of all such policies. Such policies of
insurance remain in full force and effect.

4.10 Finders’ Fees. There is no investment banker, broker, finder or other
intermediary that has been retained by or is authorized to act on behalf of
Seller who might be entitled to any fee or commission from Buyer, Seller or any
of their respective Affiliates upon consummation of the transactions
contemplated by this Agreement.

4.11 Manufacturing and Formulation. Schedule 4.11 lists each entity that to the
Actual Knowledge of Seller has been involved in the manufacture, formulation or
supply of Valrubicin.

5. Representations and Warranties by Buyer. Buyer represents and warrants to
Seller as follows:

5.1 Organization and Standing. Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.

5.2 Authority for Agreement. Buyer has full corporate power and authority to
execute and deliver each of the Transaction Documents and to carry out its
obligations hereunder and thereunder. The execution, delivery and performance of
each of the Transaction Documents and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action of Buyer. Each of the Transaction Documents has been duly
executed and delivered by Buyer and constitutes the valid and binding obligation
of Buyer, enforceable against Buyer in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws of general application affecting the rights and remedies of
creditors and to general equity principles.

5.3 Finders’ Fees. There is no investment banker, broker, finder or other
intermediary that has been retained by or is authorized to act on behalf of
Buyer who might be entitled to any fee or commission from Buyer, Seller or any
of their respective Affiliates upon consummation of the transactions
contemplated by this Agreement.

5.4 Financial Statements. The Financial Statements have been prepared in
accordance with generally accepted accounting principles and present fairly in
all material respects the financial position and financial results of Buyer as
of the dates and for the periods covered thereby. There has been no Material
Adverse Change since August 31, 2005.

5.5 Material Adverse Effect. To the Actual Knowledge of Buyer, no facts or
circumstances exist that may reasonably be expected to have a material adverse
effect upon the Acquired Assets.

5.6 Litigation. There is no litigation or governmental or administrative action,
suit, proceeding or investigation (domestic or foreign) pending or, to the
Actual Knowledge of Buyer, threatened against Buyer which, if adversely
determined, would question the validity of, or could materially and adversely
affect or prevent the consummation of, the transactions contemplated by this
Agreement or any of the other Transaction Documents.

 

15



--------------------------------------------------------------------------------

6. Covenants of Seller. Seller agrees that:

6.1 Conduct of the Business. From the date hereof until the Closing Date, Seller
will not sell, lease, license or otherwise dispose of any Acquired Assets or
negotiate for, agree or commit to do any of the foregoing. In addition, Seller
will not knowingly (i) take or agree or commit to take any action that would
make any representation and warranty made by Seller under this Agreement on the
date of its execution and delivery inaccurate in any material respect at, or as
of any time prior to, the Closing Date or (ii) omit or agree or commit to omit
to take any action necessary to prevent any such representation or warranty from
being inaccurate in any respect at any such time.

6.2 Access to Information. From the date hereof until the Closing Date, Seller
shall use reasonable commercial efforts to (a) give Buyer, its counsel,
financial advisors, financing sources, auditors and other authorized
representatives full access to the offices, properties, books and records of
Seller, (b) furnish to Buyer, its counsel, financial advisors, auditors and
other authorized representatives such financial and operating data and other
information relating to Seller as such Persons may reasonably request and (c)
instruct the employees, counsel and financial advisors of Seller to cooperate
with Buyer in its investigation of Seller.

6.3 Notices of Certain Events; Continuing Disclosure.

(a) Until the dissolution of Seller, Seller shall notify Buyer within 15
business days of:

(i) any notice or other communication from any Person that the consent of such
Person is or may be required in connection with the transactions contemplated by
this Agreement;

(ii) any notice or other communication from any Governmental Body or Regulatory
Authority in connection with the transactions contemplated by this Agreement;
and

(iii) any actions, suits, claims, investigations or proceedings commenced or, to
Seller’s knowledge threatened against, or relating to or involving or otherwise
affecting Seller or that relate to the consummation of the transactions
contemplated by this Agreement, or any material developments relating to any
actions, suits, claims, investigations or proceedings disclosed pursuant to
Section 4.8.

(b) Until the Closing Date, Seller shall have the continuing obligation promptly
to advise Buyer with respect to any matter hereafter arising or discovered that,
if existing or known at the date of this Agreement, would have been required to
be set forth or described in a Schedule to this Agreement, or that constitutes a
breach or prospective breach of this Agreement by Seller.

(c) No notice pursuant to this Section 6.3 shall affect any representation or
warranty given by Seller hereunder or any of Buyer’s rights under Section 3.2 of
this Agreement, nor shall such notice in any way be deemed to limit or impair
the disclosures made to Buyer pursuant to the schedules hereto. However, if
Buyer does close the transaction, the representations shall be deemed to be
modified by the notice for purposes of Section 7 hereof.

 

16



--------------------------------------------------------------------------------

6.4 No Solicitation. Seller agrees that after the signing but prior to the
Closing Date, it shall not, and shall not permit any of its respective officers,
directors, employees, agents or representatives to, solicit, initiate or
encourage (including by way of furnishing any non-public information concerning
the Acquired Assets) inquiries or proposals or engage in discussions or
negotiations (other than with the Buyer) concerning any acquisition or purchase
of the Acquired Assets. Seller shall immediately advise Buyer of any such
inquiry or proposal.

6.5 Corporate Existence. Seller shall maintain its corporate existence until at
least one (1) year after the Closing Date. Upon any dissolution of Seller, PRF
shall be designated as the agent on behalf of the dissolved Seller and shall be
given the sole and exclusive power and authority to act in such capacity for
Seller and its successors and assigns in respect of this Agreement and, in such
capacity, shall receive from Buyer (or its permitted successors or assigns) any
payments due hereunder and shall duly distribute any such amounts received to
successors, assigns, creditors or other parties entitled thereto and shall
receive and retain, subject to the confidentiality provisions hereof, any
Confidential Information contained in a written accountants report delivered to
Seller pursuant to Section 2.5(c) hereof. For the avoidance of doubt, Seller and
PRF shall not share information contained in such accountants report with any of
Seller’s investors, stockholders or creditors who are engaged in the
development, manufacture, sale or distribution of pharmaceutical products.

6.6 Cooperation with Seller’s Dealings with the FDA. Seller shall cooperate with
Buyer in its attempt to secure the FDA’s approval of a plan for the
reintroduction of the Product into the United States market for use in the
Included Indication. Such cooperation shall include: (a) providing Buyer with
all correspondence with the FDA and minutes of meetings and phone calls with the
FDA; (b) permitting Buyer and its attorneys and consultants to correspond and
meet with the FDA to discuss Buyer’s proposed acquisition of the NDA and Buyer’s
plan for the reintroduction of the Product into the United States market for use
in the Included Indication; (c) including Buyer in any teleconferences or
meetings between the FDA and Seller regarding the NDA; (d) upon reasonable prior
notice, participation in teleconferences and in person meetings as requested by
Buyer; and (e) making any data or information in Seller’s possession or control
relating to stability of the Product available to Buyer, its consultants and the
FDA. Such cooperation shall not include any responsibility in respect of
manufacturing, supplying or testing of validation or other batches of any
Product. Notwithstanding the foregoing, at all times prior to the Closing Date
communications with the FDA regarding the Acquired Assets, and Buyer’s
participation in any such meetings, correspondence, teleconferences or other
communications, shall be on such terms as are mutually satisfactory to Seller
and Buyer. Buyer shall pay all expenses incurred in connection with the
obligations under this Section 6.6, provided, however, that Buyer shall be
permitted to offset against payments payable to Seller pursuant to
Section 2.5(a) any such expenses paid by Buyer representing expenses incurred by
Seller pursuant to this Section 6.6.

 

17



--------------------------------------------------------------------------------

6A. Covenants of Buyer. Buyer agrees that, during the period within 540 days
after the Closing:

6A.1 Notices.

(a) Buyer shall promptly notify Seller (i) upon entering into any licensing,
distribution or other arrangement relating to distribution of the Products, or
upon receiving notice of any sublicensing by a licensee of Buyer with respect to
the Product, and (ii) of any events or information related to regulatory or
manufacturing matters that could reasonably be expected to have a material
adverse effect on Buyer’s ability to distribute the Product.

(b) Buyer shall provide Seller with written notice as promptly as practicable
(and in any event within five (5) Business Days) after becoming aware of any of
the following:

(i) the entry of an order for relief for Buyer under any bankruptcy statute; and

(ii) any representation or warranty made or deemed made by Buyer in any of the
Transaction Documents to which it is a party or in any certificate delivered to
Seller pursuant hereto shall prove to be untrue, inaccurate or incomplete in any
material respect on the date as of which made or deemed made.

6A.2 Product Sales. Buyer shall not sell Products at reduced prices or Grant
credits against the purchase prices of the Products to any Person in exchange
for the agreement of such Person or its Affiliate to purchase other products.
Nothing herein shall prohibit Buyer granting price reductions or credits at
levels customarily extended by Buyer.

6A.3 FDA Guidelines. Buyer shall use its best commercially practicable efforts
to comply with all manufacturing guidelines and processes required or suggested
by the FDA.

6A.4 Meetings. If requested by Seller, representatives of each of the Buyer and
the Seller shall discuss such matters relating to the Products as Seller may
reasonably have inquired.

6A.5 Counterparty Reports. Buyer shall (a) cause each License Agreement that
requires License Fees to be paid to Buyer to include a provision that requires
the licensee to deliver on at least a quarterly basis a report documenting the
calculation of the Licensee Fees payable to Buyer under the License Agreement;
(b) cause each agreement to which Buyer is party the payments under which give
rise to any obligation to make payments to Seller pursuant to Section 2.5(a)(i)
or (a)(ii) to include a provision that requires the counterparty to deliver on
at least a quarterly basis a report documenting the calculation of Net Sales
(including all components of information required to calculate Net Sales)
payable to Buyer pursuant to such agreement and (c) make commercially reasonable
efforts to enforce such provisions in such agreements.

7. Survival; Indemnification.

7.1 Survival. Except for the obligations of Seller pursuant to Section
7.2(a)(iv), the agreements, representations and warranties of the parties hereto
contained in this Agreement or the Transaction Documents or in any certificate
or other writing delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the Closing until the second anniversary of the
Closing Date. The obligations of Seller pursuant to Section 7.2(a)(iv) and
Section 7.2(a)(v) and liability for breach of the representations and warranties
in Section 4.2 shall survive indefinitely.

 

18



--------------------------------------------------------------------------------

7.2 Indemnification.

(a) Seller hereby indemnifies Buyer, its officers, directors, agents, and its
Affiliates against and agrees to hold it harmless from any and all damages,
losses, liabilities and expenses (including without limitation reasonable
expenses of investigation and reasonable attorneys’ fees and expenses in
connection with any claim, action, suit or proceeding) incurred or suffered by
Buyer arising out of:

(i) any misrepresentation or breach of warranty made by Seller pursuant to this
Agreement;

(ii) any breach of any covenant or agreement made by Seller pursuant to this
Agreement or any Transaction Document;

(iii) any claims initiated by any employee, stockholder or creditor of Seller as
a result of this Agreement or the transactions contemplated herein, except to
the extent that the damages, losses, liabilities and expenses result from a
breach by Buyer of any of its representations, warranties, covenants or other
obligations hereunder;

(iv) any third-party claims related solely to the Excluded Liabilities; or

(v) any product liability or similar third-party claims related to the sale,
marketing or use of a Product prior to the Closing Date.

(b) Buyer hereby indemnifies Seller, its officers, directors, agents, and its
Affiliates against and agrees to hold it harmless from any and all damages,
losses, liabilities and expenses (including without limitation reasonable
expenses of investigation and reasonable attorneys’ fees and expenses in
connection with any claim, action, suit or proceeding) incurred or suffered by
Seller arising out of:

(i) any misrepresentation or breach of warranty made by Buyer pursuant to this
Agreement; or

(ii) any breach of any covenant or agreement made by Buyer pursuant to this
Agreement or any Transaction Document. Other than in respect of indemnification
claims under Sections 7.2(a)(iv) or (v), in no event shall either party be
entitled to recover an aggregate amount exceeding $5,000,000 pursuant to this
Section 7.2.

7.3 Procedures For Third Party Claims. Any Party seeking indemnification under
this Section 7 (the “INDEMNIFIED PARTY”) shall give prompt notice to the Party
against whom indemnity is sought (the “INDEMNIFYING PARTY”) of the assertion of
any third party claim; provided, however, that no delay on the part of the
Indemnified Party in notifying the Indemnifying Party shall relieve the
Indemnifying Party of any liability or obligation hereunder, except to the
extent that the Indemnifying Party has been prejudiced thereby. The Indemnifying
Party may, and at the request of the Indemnified Party shall, participate in and
control the defense of any third party claim at its own expense. If the
Indemnifying Party assumes control of the defense of any third party claim, the
Indemnifying Party shall not be liable under this

 

19



--------------------------------------------------------------------------------

Section 7 for any settlement effected by the Indemnified Party without its
consent of any third party claim. Notwithstanding the foregoing, whether or not
the Indemnifying Party assumes the defense of a third party claim, if the
Indemnified Party determines in good faith that a third party claim is likely to
materially adversely affect it or its business (it being understood that any
third party claim related to taxes or the Intellectual Property shall be deemed
to have a material adverse effect on the Indemnified Party and its business) in
a manner that may not be adequately compensated by money damages, then the
Indemnified Party may, by written notice to the Indemnifying Party, assume the
exclusive right to defend, compromise, or settle such third party claim;
provided that in such case the Indemnifying Party will not be liable for any
money damages related to a settlement that is effected without its consent. The
party controlling the defense of any third party suit, action or proceeding
shall keep the other party advised of the status of such action, suit or
proceeding and the defense thereof and shall consider in good faith
recommendations made by the other party with respect thereto.

7.4 Equitable Relief; Exclusivity. Nothing contained herein shall preclude Buyer
or Seller from seeking injunctive or other equitable relief under circumstances
where such relief might be appropriate. Section 7.2 shall be the exclusive
remedy available to the parties hereto for money damages for any and all claims
subject to Section 7.2.

7.5 Limitations.

(a) The exclusive means for recovering any indemnification amounts owing to
Buyer pursuant to Section 7.2 shall be a set-off against amounts owing to Seller
pursuant to Section 2.4(b), Section 2.5 and Section 2.6, the aggregate amount of
which (except for indemnification claims under Sections 7.2(a)(iv) or (v)) shall
not exceed $5,000,000. Other than as expressly provided in this Section 7.5,
Buyer shall have no other recourse to the assets of Seller for amounts owing
pursuant to Section 7.2.

(b) An Indemnified Party shall not be permitted to enforce any claim under
Section 7.2 until the aggregate of all such claims of such indemnified party
exceeds US$50,000 (the “THRESHOLD AMOUNT”), and then only to the extent that the
claims in the aggregate exceed the Threshold Amount.

(c) Buyer shall not be entitled to indemnification under Section 7.2 for any
misrepresentation or breach of warranty made by Seller in this Agreement if, at
the time of execution or delivery of this Agreement or at Closing, a director or
officer of Buyer had actual (and not constructive or imputed) knowledge of the
specific information that caused the representation or warranty to be false or
inaccurate. Seller shall not be entitled to indemnification under Section 7.2
for any misrepresentation or breach of warranty made by Buyer in this Agreement
if, at the time of execution or delivery of this Agreement or at Closing, a
director or officer of Seller had actual (and not constructive or imputed)
knowledge of the specific information that caused the representation or warranty
to be false or inaccurate.

8. Termination.

8.1 Grounds for Termination. This Agreement may be terminated:

(a) By the written agreement of both Buyer and Seller; or

 

20



--------------------------------------------------------------------------------

(b) By Seller if the Closing shall not have been consummated by DECEMBER 15,
2005 (subject to any extension pursuant to Section 3.2(b)(ix) hereof.

8.2 Effect of Termination.

If this Agreement is terminated for any reason pursuant to Section 8.1, Seller
shall not be required to refund the Purchase Price paid pursuant to
Section 2.4(a)(i), and the provisions of Sections 2.3 (Excluded Liabilities), 9
(Miscellaneous) and 10 (Confidentiality) shall survive termination of this
Agreement.

9. Miscellaneous.

9.1 Expenses.

(a) Each of Seller and Buyer shall assume and bear all expenses, costs and fees
incurred or assumed by such party in the preparation and execution of the
Transaction Documents and the performance of the transactions contemplated
thereby, whether or not the transactions shall be consummated; and Buyer and
Seller shall indemnify and hold each other harmless from and against any and all
liabilities and claims in respect of any such expenses, costs or fees not the
responsibility of or assumed by the other party.

(b) Buyer will pay all (i) sales, use, value added and transfer taxes and costs
applicable to such transfer, and (ii) all costs of obtaining or transferring any
permits, registrations, applications and other tangible and intangible
properties, in each case whether incurred prior to, at or subsequent to the
Closing, in effecting the sale and transfer of the Acquired Assets to Buyer as
contemplated by this Agreement; provided, however, that Buyer may offset against
amounts payable to Seller pursuant to Section 2.5(a) any amounts so paid solely
in connection with the closing of the transaction.

(c) Buyer shall be responsible for all transfer, freight, transportation,
shipment, risk of loss, insurance and the like with respect to any and all
materials purchased hereunder. Buyer shall promptly accept and take delivery of
such material at Seller’s location(s).

9.2 Publicity; Disclosures; Confidential Information. No press release or other
public disclosure, either written, electronic or oral, of the transactions
contemplated hereby shall be made by Seller, Buyer or any of their respective
Affiliates or representatives without the express prior written consent of the
other party.

9.3 Notices. All notices, requests, demands, consents and communications
necessary or required under this Agreement shall be delivered by hand or sent by
registered or certified mail, return receipt requested, or by overnight courier,
or by facsimile (receipt confirmed) to:

 

if to Buyer:    Valera Pharmaceuticals, Inc.    7 Clarke Drive    Cranbury, New
Jersey 08512    Attention: President    Facsimile (609) 235-3200 with a copy to:
   Pepper Hamilton LLP    400 Berwyn Park    899 Cassatt Road    Berwyn,
Pennsylvania 19312    Attn: Timothy C. Atkins, Esq.    Facsimile: (610) 640-7835

 

21



--------------------------------------------------------------------------------

if to Seller:    Anthra Pharmaceuticals, Inc.    c/o Lionel Leventhal    Paul
Capital Partners    140 E. 45th Street, 44th Floor    New York, New York 10017
   Facsimile No.: (646) 264-1101 With a copy to:    Walter Flamenbaum, M.D.   
Paul Capital Partners    140 E. 45th Street, 44th Floor    New York, New York
10017    Facsimile No.: (646) 264-1101 with a copy to:    Brown Rudnick Berlack
Israels LLP    Seven Times Square    New York, NY 10036    Attention: Thomas J.
Cassidy, Esq.    Facsimile No.: (212) 209-4801 with a copy to:    Valerie A.
Price    Dreier LLP    499 Park Avenue    New York, New York 10022    Facsimile
No.: (212) 328-6101

All such notices, requests, demands, consents and other communications shall be
deemed to have been duly given or sent 5 days following the date on which
mailed, or 2 days following the date mailed if sent by overnight courier, or on
the date on which delivered by hand or by facsimile transmission (receipt
confirmed), as the case may be, and addressed as aforesaid.

9.4 Successors and Assigns. All covenants and agreements set forth in this
Agreement and made by or on behalf of any of the parties hereto shall bind and
inure to the benefit of the successors, heirs and assigns of such party, whether
or not so expressed. None of the parties may assign or transfer any of their
respective rights or obligations under this Agreement without the consent in
writing of the other parties hereto, which consent shall not be unreasonably
withheld or delayed; provided, however that (a) Seller may assign its rights to
receive payments under this Agreement and make any assignments incident to
dissolution of Seller without the consent of Buyer, and (b) without the consent
of Seller, any or all of the rights and interests of Buyer under this Agreement
may be assigned (i) to any purchaser of substantially all of the assets of
Buyer, (ii) to the surviving entity in any merger or consolidation involving
Buyer and (iii) as collateral security to any lender or lenders (including any
agent for any such lender or lenders) providing financing in connection with the
transactions contemplated by this Agreement, or to any assignee or assignees of
such lender, lenders or agent.

 

22



--------------------------------------------------------------------------------

9.5 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

9.6 Severability. In the event that any one or more of the provisions contained
herein is held invalid, illegal or unenforceable in any respect for any reason
in any jurisdiction, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions hereof shall
not be in any way impaired or affected, it being intended that each of parties’
rights and privileges shall be enforceable to the fullest extent permitted by
law, and any such invalidity, illegality and unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.7 Third Parties. Except as specifically set forth or referred to herein,
nothing herein expressed or implied is intended or shall be construed to confer
upon or give to any person or entity other than the parties hereto and their
permitted successors or assigns, any rights or remedies under or by reason of
this Agreement or any other certificate, document, instrument or agreement
executed in connection herewith.

9.8 Governing Law. This Agreement, including the validity hereof and the rights
and obligations of the parties hereunder, shall be construed in accordance with
and governed by the laws of the State of New York (without giving effect to the
conflicts of laws provisions thereof). Each of the parties hereto agrees that
any action or proceeding brought to enforce the rights or obligations of any
party hereto under this Agreement will be commenced and maintained in any court
of competent jurisdiction located in the State of New York. Each of the parties
hereto further agrees that process may be served upon it by certified mail,
return receipt requested, addressed as more generally provided in Section 9.3
hereof, and consents to the exercise of jurisdiction of the courts of the State
of New York over it and its properties with respect to any action, suit or
proceeding arising out of or in connection with this Agreement or the
transactions contemplated hereby or the enforcement of any rights under this
Agreement.

9.9 Entire Agreement. This Agreement, including the Schedules and Exhibits, is
complete, and all promises, representations, understandings, warranties and
agreements with reference to the subject matter hereof, and all inducements to
the making of this Agreement relied upon by all the parties hereto, have been
expressed herein or in such Schedules or Exhibits or the Exclusivity Agreement.
This Agreement may not be amended except by an instrument in writing signed by
Seller and Buyer.

10. Confidentiality.

10.1 Definition of Confidential Information.

“CONFIDENTIAL INFORMATION” means, inter alia, any legal, commercial, financial
or other information, accounts, financial statements, reports, minutes of
meetings, correspondence, business or research strategies, technical data, or
know-how, regarding the Product and more generally any information regarding
Seller, Buyer or this Agreement or the transactions contemplated hereby provided
in any form.

 

23



--------------------------------------------------------------------------------

“CONFIDENTIAL INFORMATION” does not include information which (a) is already in
the receiving party’s possession and not subject to any other confidentiality
agreements, (b) becomes generally available to the public other than as a result
of disclosure by the receiving party, its directors, officers, affiliates,
investors, employees, or advisors, or (c) becomes available to the receiving
party on a non-confidential basis, provided that the source of such information
is not known to the receiving party to be bound by a confidentiality agreement
with or other obligation of secrecy.

10.2 Nondisclosure of Confidential Information. The parties agree that they
shall not, nor shall their officers, directors, affiliates, employees or agents
(which, for purposes solely of this Section 10.2, shall be deemed to include
PRF):

(a) use any Confidential Information for any purpose except to carry out the
transactions contemplated by this Agreement;

(b) disclose any Confidential Information to third parties, except as required
by law or legal process.

Each Party shall take all reasonable measures to protect the secrecy of and
avoid disclosure of Confidential Information in order to prevent it from falling
into the public domain or the possession of persons other than those persons
authorized under this Agreement to have any such Confidential Information.
Notwithstanding anything herein to the contrary, except as reasonably necessary
to comply with applicable securities laws, each party to this Agreement (and
each employee, representative, or other agent of such party) may (i) consult any
tax advisor regarding the U.S. federal income tax treatment or tax structure of
the transaction, and (ii) disclose to any and all persons, without limitation of
any kind, the U.S. federal income tax treatment and tax structure of the
transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to the taxpayer related to such tax treatment and
tax structure. For this purpose, “tax structure” is limited to any facts
relevant to the U.S. federal income tax treatment of the transaction and does
not include information relating to the identity of the parties.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first set forth above.

 

SELLER: ANTHRA PHARMACEUTICALS, INC. By:   /s/ Lionel Leventhal   Lionel
Leventhal   Director and Authorized Signatory BUYER: VALERA PHARMACEUTICALS,
INC. By:   /s/ David S. Tierney   David S. Tierney, President

 

25